HUGHES, Justice.
The Trial Court awarded appellee, Northern Natural Gas Company, a judgment for $257,533.05 being the amount paid by it to the State under Art. 7057f, Vermon’s Ann.Civ.St., held unconstitutional in Michigan-Wisconsin Pipe Line Co. v. Calvert, 347 U.S. 157, 74 S.Ct. 396, 98 L.Ed. 583, with interest thereon from the date of judgment until paid at the rate of 6% per annum.
The State questions only that part of the judgment allowing interest.
Permission to bring this suit was given Northern by the Legislature by Senate Concurrent Resolution No. 72, Acts, 54th Leg. 1955, Reg.Sess., p. 1706. This resolution is identical with H.C.R. No. 35, 54th Leg. 1955, Reg.Sess., p. 1735, set out in full in our opinion in State of Texas v. El Paso Natural Gas Company, 300 S.W.2d 170, except for names and amounts and hence will not be copied herein.
What we said in El Paso is equally applicable here and we make that opinion a part of this opinion by reference.
Our conclusion here is the same as in El Paso. It is, therefore, ordered that the judgment herein be modified by deleting, therefrom the recovery of interest after judgment and as modified the judgment is affirmed.
Costs of appeal are assessed against ap-pellee.
Modified and as modified affirmed.